Citation Nr: 0709778	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-21 452	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


FINDINGS OF FACT

1.	The veteran served on active duty from December 1970 to 
December 1972.  

2.	On March 30, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Nashville, Tennessee, that the veteran died in June 2006.


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died during the pendency of the appeal.  As a 
matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
	                                                 MICHAEL E. 
KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


